BROWNING, Circuit Judge,
(dissenting):
On its face the order of the district court dismissed only the complaint, not the action. However, since the district court issued a certificate of probable cause and granted leave to appeal in forma pauperis, it is clear that the court “determined that the action could not be saved by amending the complaint, and *483that the order dismissing the complaint was, in effect, one dismissing the action.” DeWitt v. Pail, 366 F.2d 682, 685 (9th Cir. 1966).
The dismissal of the action without affording an opportunity to amend can be affirmed only if it appears from the allegations of the complaint that there was an insuperable bar to relief. Corsican Productions v. Pitchess, 338 F.2d 441, 442-443 (9th Cir. 1964). See also Breier v. Northern California Bowling Proprietors’ Ass’n, 316 F.2d 787 (9th Cir. 1963).
The majority holds that such a bar was present in this case. The reasoning appears to be that since parole like incarceration “is a form of custody,” nothing of significance occurs when a change from one to the other is granted or refused, and therefore the denial of parole to plaintiff in this case could not have violated any of his constitutional rights thereby giving rise to a claim under the Civil Rights Act.
In the real world incarceration and parole are vastly different conditions.* The parolee’s status, whatever its limitations, has far more in common with liberty than with imprisonment. When the State grants, denies, or revokes parole it takes action which directly and significantly affects the personal freedom of the accused, and the State violates the Fourteenth Amendment whenever that action is arbitrary, basically unfair, or invidiously discriminatory. Sturm v. California Adult Authority, 395 F.2d 446, 449 (9th Cir. 1968) (concurring opinion). Cf. Eason v. Dickson, 390 F.2d 585, 589 n. 4 (9th Cir. 1968). No one would contend that officers of the State could grant, deny, or revoke parole on the basis of the accused’s color or religion, for example, without offending the Constitution and exposing themselves to liability under the Civil Rights Act.
Dismissal of appellant’s complaint was justified because its allegations of denial of due process and equal protection lacked the factual specificity that is required in these cases (Stiltner v. Rhay, 322 F.2d 314, 316 n. 4 (9th Cir. 1963); Williams v. Dunbar, 377 F.2d 505, 506 (9th Cir. 1967)), but dismissal of the action is improper.
The judgment should be reversed and the cause remanded to allow appellant an opportunity to amend his complaint.

 “All others can see and understand this. How can we properly shut our minds to it?” Bailey v. Drexel Furniture Co. (Child Labor Tax Case), 259 U.S. 20, 37, 42 S.Ct. 449, 450, 66 L.Ed. 817 (1922). “There comes a point where this Court should not be ignorant as judges of what we know as men.” Watts v. State of Indiana, 338 U.S. 49, 52, 69 S.Ct. 1347, 1349, 93 L.Ed. 1801 (1949).